Name: 96/732/EC: Decision No 158 of 27 November 1995 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 201 to E 215) (Text with EEA relevance)
 Type: Decision
 Subject Matter: labour market;  social protection;  executive power and public service;  documentation
 Date Published: 1996-12-27

 Avis juridique important|31996D073296/732/EC: Decision No 158 of 27 November 1995 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 201 to E 215) (Text with EEA relevance) Official Journal L 336 , 27/12/1996 P. 0001 - 0182DECISION No 158 of 27 November 1995 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 201 to E 215) (Text with EEA relevance) (96/732/EC) THE ADMINISTRATIVE COMMISSION OF THE EUROPEAN COMMUNITIES ON SOCIAL SECURITY FOR MIGRANT WORKERS,Having regard to Article 81 (a) of Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons, to self-employed persons and to members of their family moving within the Community, pursuant to which it is the duty of the Administrative Commission to deal with all administrative matters arising from Regulation (EEC) No 1408/71 and subsequent regulations,Having regard to Article 2 (1) of Council Regulation (EEC) No 574/72 of 21 March 1972, pursuant to which it is the duty of the Administrative Commission to draw up models of certificates, certified statements, declarations, applications and other documents necessary for the application of the Regulations,Having regard to Decision No 130 of 17 October 1985 laying down and adapting the model forms necessary for the application of the Regulations,Whereas the model forms should be adapted for the purpose of taking account of Regulation (EEC) No 1248/92 amending the provisions regulating the award and calculation of pension;Whereas the Agreement on the European Economic Area of 2 May 1992, as adjusted by the Protocol of 17 March 1993, Annex VI, implements Regulations (EEC) No 1408/71 and (EEC) No 574/72 within the European Economic Area;Whereas by Decision of the EEA Joint Committee the model forms necessary for the application of Regulations (EEC) No 1408/71 and (EEC) No 574/72 will be adapted and implemented within the European Economic Area;Whereas for practical reasons identical forms should be used within the Community and within the European Economic Area;Whereas these model forms should be adapted with a view to their utilization in the Community as enlarged through the accession of Austria, Finland and Sweden;Whereas these model forms should be adapted for the purpose of taking account of the amendments which have been introduced into the national legislation of Member States;Whereas the language in which the forms should be drawn up has been decided by recommendation No 15 of the Administrative Commission,HAS DECIDED AS FOLLOWS:1. The model forms E 201 to E 215 printed in Decision No 130 of 17 October 1985 shall be replaced by the models appended hereto, with the following adjustments:(a) model forms E 201, E 202, E 203, E 204, E 205 (Belgium, Denmark, Germany, Greece, Spain, France, Ireland, Italy, Luxembourg, the Netherlands, Portugal and the United Kingdom), E 206, E 207, E 210, E 211, E 212, E 213 and E 215 are amended;(b) model forms E 208, E 209 and E 214 are repealed;(c) model forms E 205 (Austria, Finland, Sweden, Iceland, Liechtenstein and Norway) are introduced.2. The competent authorities of the Member States shall make available to the person concerned (rightful claimants, institutions, employers, etc.) the forms according to the attached models.3. Each form shall be available in the official languages of the Community and laid out in such manner that the different versions are perfectly superposable, thereby making it possible for each person or body to which a form is addressed (rightful claimant, institution, employer, etc.) to receive the form printed in their own language.4. This Decision shall be applicable from the first day of the month following its publication in the Official Journal of the European Communities.The Chairman of the Administrative CommissionCarlos GARCÃ A DE CORTÃ ZAR Y NEBREDA>START OF GRAPHIC>E 201CERTIFICATE CONCERNING THE AGGREGATION OF PERIODS OF INSURANCE OR PERIODS OF RESIDENCE>END OF GRAPHIC>>START OF GRAPHIC>E 202INVESTIGATION OF A CLAIM FOR AN OLD-AGE PENSION>END OF GRAPHIC>>START OF GRAPHIC>E 202 additional page No 1ITEM 12 'CHILDREN'ADDITIONAL INFORMATION(complete a separate page for each child)>END OF GRAPHIC>>START OF GRAPHIC>E 202 additional page No 2ITEM 10.2ADDITIONAL INFORMATION FOR THE PURPOSES OF PORTUGUESE INSTITUTIONS>END OF GRAPHIC>>START OF GRAPHIC>E 202 additional page No 3ADDITIONAL INFORMATION FOR THE PURPOSES OF NORWEGIAN INSTITUTIONS>END OF GRAPHIC>>START OF GRAPHIC>E 203INVESTIGATION OF A CLAIM FOR A SURVIVOR'S PENSION>END OF GRAPHIC>>START OF GRAPHIC>E 203 additional page No 1ITEM 11 'RIGHTFUL CLAIMANTS OTHER THAN CHILDREN'ADDITIONAL INFORMATION FOR ITALIAN INSTITUTIONS>END OF GRAPHIC>>START OF GRAPHIC>E 203 additional page No 2ITEM 15 'CHILDREN'ADDITIONAL INFORMATION(complete a separate page for each child)>END OF GRAPHIC>>START OF GRAPHIC>E 203 additional page No 3ITEM 12 (12.8)ADDITIONAL INFORMATION FOR THE PURPOSES OF PORTUGUESE INSTITUTIONS>END OF GRAPHIC>>START OF GRAPHIC>E 203 additional page No 4ITEM 15 'CHILDREN'ADDITIONAL INFORMATION FOR THE PURPOSES OF PORTUGUESE INSTITUTIONS>END OF GRAPHIC>>START OF GRAPHIC>E 203 additional page No 5ADDITIONAL INFORMATION FOR THE PURPOSES OF NORWEGIAN INSTITUTIONS>END OF GRAPHIC>>START OF GRAPHIC>E 203 additional page Nos 6 to 8ITEM 11ADDITIONAL INFORMATION FOR THE PURPOSES OF SWEDISH INSTITUTIONS>END OF GRAPHIC>>START OF GRAPHIC>E 204INVESTIGATION OF A CLAIM FOR AN INVALIDITY PENSION>END OF GRAPHIC>>START OF GRAPHIC>E 204 additional page No 1ITEM 12 'CHILDREN'ADDITIONAL INFORMATION(complete a separate page for each child)>END OF GRAPHIC>>START OF GRAPHIC>E 204 additional page No 2ITEM 9 (9.10)ADDITIONAL INFORMATION FOR THE PURPOSES OF PORTUGUESE INSTITUTIONS>END OF GRAPHIC>>START OF GRAPHIC>E 204 additional page No 3ADDITIONAL INFORMATION FOR THE PURPOSES OF FINNISH INSTITUTIONS>END OF GRAPHIC>>START OF GRAPHIC>E 204 additional page No 4ADDITIONAL INFORMATION FOR THE PURPOSES OF NORWEGIAN INSTITUTIONS>END OF GRAPHIC>>START OF GRAPHIC>E 205BCERTIFICATE CONCERNING INSURANCE HISTORY IN BELGIUM>END OF GRAPHIC>>START OF GRAPHIC>E 205DKCERTIFICATE CONCERNING PERIODS OF INSURANCE AND PERIODS OF RESIDENCE IN DENMARK>END OF GRAPHIC>>START OF GRAPHIC>E 205DCERTIFICATE CONCERNING INSURANCE HISTORY IN GERMANY>END OF GRAPHIC>>START OF GRAPHIC>E 205GRCERTIFICATE CONCERNING INSURANCE HISTORY IN GREECE>END OF GRAPHIC>>START OF GRAPHIC>E 205ECERTIFICATE CONCERNING INSURANCE HISTORY IN SPAIN>END OF GRAPHIC>>START OF GRAPHIC>E 205FCERTIFICATE CONCERNING INSURANCE HISTORY IN FRANCE>END OF GRAPHIC>>START OF GRAPHIC>E 205IRLCERTIFICATE CONCERNING INSURANCE HISTORY IN IRELAND>END OF GRAPHIC>>START OF GRAPHIC>EUROPEAN COMMUNITIESE 205ICERTIFICATE CONCERNING INSURANCE HISTORY IN ITALY>END OF GRAPHIC>>START OF GRAPHIC>EUROPEAN COMMUNITIESE 205LCERTIFICATE CONCERNING INSURANCE HISTORY IN LUXEMBOURG>END OF GRAPHIC>>START OF GRAPHIC>E 205NLCERTIFICATE CONCERNING INSURANCE HISTORY IN THE NETHERLANDS>END OF GRAPHIC>>START OF GRAPHIC>E 205ACERTIFICATE CONCERNING INSURANCE HISTORY IN AUSTRIA>END OF GRAPHIC>>START OF GRAPHIC>E 205PCERTIFICATE CONCERNING INSURANCE HISTORY IN PORTUGAL>END OF GRAPHIC>>START OF GRAPHIC>E 205FINCERTIFICATE CONCERNING INSURANCE HISTORY IN FINLAND>END OF GRAPHIC>>START OF GRAPHIC>E 205SCERTIFICATE CONCERNING INSURANCE HISTORY IN SWEDEN>END OF GRAPHIC>>START OF GRAPHIC>E 205GBCERTIFICATE CONCERNING INSURANCE HISTORY IN THE UNITED KINGDOM>END OF GRAPHIC>>START OF GRAPHIC>E 205ISCERTIFICATE CONCERNING INSURANCE HISTORY IN ICELAND>END OF GRAPHIC>>START OF GRAPHIC>E 205FLCERTIFICATE CONCERNING INSURANCE HISTORY IN LIECHTENSTEIN>END OF GRAPHIC>>START OF GRAPHIC>E 205NCERTIFICATE CONCERNING INSURANCE HISTORY IN NORWAY>END OF GRAPHIC>>START OF GRAPHIC>E 206CERTIFICATE CONCERNING PERIODS OF EMPLOYMENT IN MINES AND SIMILAR UNDERTAKINGS>END OF GRAPHIC>>START OF GRAPHIC>E 207INFORMATION CONCERNING THE INSURED PERSON'S INSURANCE HISTORY>END OF GRAPHIC>>START OF GRAPHIC>E 207 additional page No 1ADDITIONAL INFORMATION FOR SWEDISH INSTITUTIONS>END OF GRAPHIC>>START OF GRAPHIC>E 210NOTIFICATION OF DECISION CONCERNING A CLAIM FOR A PENSION>END OF GRAPHIC>>START OF GRAPHIC>E 211SUMMARY OF DECISIONS>END OF GRAPHIC>>START OF GRAPHIC>E 212APPEALS AND PERIODS ALLOWED FOR APPEALS>END OF GRAPHIC>>START OF GRAPHIC>E 213DETAILED MEDICAL REPORT>END OF GRAPHIC>>START OF GRAPHIC>E 213 additional page No 1ADDITIONAL INFORMATION FOR THE PURPOSES OF INSTITUTIONS IN THE NETHERLANDS>END OF GRAPHIC>>START OF GRAPHIC>E 213 additional page No 2ADDITIONAL PAGE FOR THE PURPOSES OF THE UNITED KINGDOM INSTITUTIONS>END OF GRAPHIC>>START OF GRAPHIC>E 213 additional page No 3ADDITIONAL INFORMATION FOR THE PURPOSES OF NORWEGIAN INSTITUTIONS>END OF GRAPHIC>>START OF GRAPHIC>E 215ADMINISTRATIVE REPORT ON THE POSITION OF A PENSIONER>END OF GRAPHIC>